Name: Commission Regulation (EC) No 2376/96 of 13 December 1996 derogating, for an additional period of one year, from Regulation (EEC) No 920/89, as regards carrots covered with pure peat produced in Sweden and Finland
 Type: Regulation
 Subject Matter: Europe;  marketing;  technology and technical regulations;  trade;  plant product
 Date Published: nan

 No L 325/6 EN Official Journal of the European Communities 14. 12. 96 COMMISSION REGULATION EC) No 2376/96 of 13 December 1996 derogating, for an additional period of one year, from Regulation (EEC) No 920/89, as regards carrots covered with pure peat produced in Sweden and Finland quality standards for fresh fruit and vegetables for Austrian and Finnish products f) exempts fresh fruit and vegetables produced in Finland from compliance with common quality standards when they are marketed on the national market of either of those countries; whereas, for Finland , that exemption expires on 31 December 1996; Whereas, pending the application of the reform of the common organization of the market in fresh fruit and vegetables, the provisions of Regulation (EC) No 3064/94 relating to the marketing of Swedish carrots covered in peat should, as a transitional measure, be extended by one year and should cover the corresponding Finnish products; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland and Sweden , and in particular Article 149 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1 363/95 (2), and in par ­ ticular Article 12 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 920/89 of 10 April 1989 laying down quality standards for carrots, citrus fruit and dessert apples and pears and amending Regulation No 58 (3), as last amended by Regulation (EEC) No 101 7/96 (4), lays down provisions for the pack ­ aging of carrots; Whereas Commission Regulation (EC) No 3064/94 of 15 December 1994 derogating for a period of two years from Regulation (EC) No 920/89 as regards Swedish carrots (*), as amended by Regulation (EC) No 298/96 (6), allows carrots produced in Sweden and covered with peat to be marketed on the Swedish market and exported to third countries; whereas the transitional period for the pack ­ aging of Swedish carrots in peat expires on 31 December 1996; Whereas Commission Regulation (EC) No 3063/94 of 15 December 1994 laying down the conditions for the ap ­ plication of the temporary derogation from the common HAS ADOPTED THIS REGULATION: Article 1 Carrots produced in Sweden and in Finland and covered with pure peat may be marketed in Sweden and Finland and exported to third countries. Article 2 This Regulation shall enter into force on 1 January 1997. It shall apply until 31 December 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 December 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20 . 5. 1972, p. 1 . (2) OJ No L 132, 16 . 6 . 1995, p. 8 . (3) OJ No L 97, 11 . 4 . 1989, p. 19 . (4) OJ No L 135, 6 . 6 . 1996, p. 21 . n OT No L 323 . 16 . 12 . 1994. o . 23 . (j OJ No L 39, 17. 2. 1996, p . 18 . Ã ) OJ No L 323 , 16 . 12 . 1994, p. 22 .